Citation Nr: 0824444	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to May 17, 
2005; and in excess of 50 on and after May 17, 2005.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for the veteran's PTSD with an initial rating of 
30 percent.  An effective date of October 8, 2003, the date 
the claim was originally filed, was assigned.  In December 
2007 the RO increased the initial PTSD rating to 50 percent, 
effective May 17, 2005.

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35 (1993). Therefore, the 
claim for an increased evaluation for the veteran's 
disability remains before the Board.

The veteran had previously designated The American Legion to 
represent him in the adjudication of his claim.  The veteran 
withdrew this appointment in June 2008 and expressed the 
desire to represent himself in his appeal.


FINDINGS OF FACT

1.  For the period from October 8, 2003 to May 17, 2005, the 
veteran's PTSD was manifested by mood and social impairment; 
without deficiencies in the areas of work, family relations, 
judgment or thinking.

2.  For the period after May 17, 2005, the veteran's PTSD was 
manifested by symptoms approximating total occupational and 
social impairments. 


CONCLUSIONS OF LAW

1.  For the period from October 8, 2003 to May 17, 2005, the 
schedular criteria for a disability rating of 50 percent, but 
not higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for 100 percent schedular rating for PTSD 
have been met since May 17, 2005.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, No. 
05-0876 (Fed. Cir. May 19, 2008); see Hartman v. Nicholson, 
483 F.3d 1311 (Fed.Cir.2007).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements. Id. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  The veteran has been afforded three VA 
examinations occurring, and sufficient medical opinions have 
been obtained.

The veteran has reported in his December 2006 VA examination 
that he had applied for Social Security disability benefits. 
VA generally has a duty to obtain Social Security decisions 
and the medical records relied upon in making those 
decisions. Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992). The Board is granting a 100 percent rating for PTSD 
with an effective date prior to the date the veteran reported 
he last worked. The Social Security records are therefore not 
required to substantiate the veteran's claim.

As the veteran has indicated that he has no further 
information to provide, and there are no other reports of 
evidence that remains outstanding, the Board may proceed with 
consideration of the veteran's claim.

PTSD

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2007).

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events). 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002). On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned. Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004). 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  A 61-70 rating 
indicates "mild symptoms or some difficulty in social, 
occupational, or school functioning."  A score of 51-60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational or school functioning.  Id.

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995). 

Factual Background

The record contains voluminous treatment records from both VA 
and his private psychiatrists dated between September 2003 
and January 2008 in support of the veteran's claim.

VA outpatient treatment record show that in September 2003 
the veteran was evaluated after reporting problems with 
sleep.  The veteran was described as endorsing PTSD symptoms 
such as sleep disturbance, flashbacks, irritability and self-
isolation.  He was cooperative and pleasant with thought 
processes intact.  Suicidal and homicidal ideations and 
auditory and visual hallucinations were negative.  He 
reported being married to his high school sweetheart and had 
four children with her.  The diagnosis was PTSD with a GAF 
score.  

On VA outpatient treatment in November 2003, the veteran 
reported employment with the same company for 28 years, but 
noted that the employment was stressful.  He denied 
hallucinations, or suicidal or homicidal ideation.  The 
veteran was alert, cooperative, dressed appropriately and 
displayed some guardedness when discussing Vietnam.  He 
described irritability, hypervigilance, sleep disturbance and 
an exaggerated startle response.  The veteran was taking 
prescription medication for his symptoms with some relief.  A 
GAF score of 40 was assigned.

VA treatment records from January 2004 through July 2004 
reveal similar symptoms.  The veteran reported continued 
irritability and some hypervigilance in public.  Sleep 
disturbances continued but were improving due to prescription 
medications.  Auditory and visual hallucinations, as well as 
suicidal and homicidal ideations, were denied.  He continued 
to report employment, with logical thought processes and 
intact reasoning.  A GAF score of 51 was assigned.

Records from his private psychiatrist, Dr. J.L., reflect 
three office visits from September 2004 through February 
2005.  During the initial visit in September 2004, the 
veteran reported chronic sleep impairment, angry outbursts, 
concentration and memory problems, hypervigilance, and an 
exaggerated startle response.  Intermittent depressed mood 
with some panic symptoms, nightmares, frequent auditory and 
visual illusions and hallucinations were also reported.  He 
was noted to be cooperative, with a linear thought process, 
and had fair judgment and insight.  Current suicidal or 
homicidal ideations were negative.  Full-time employment was 
reported.  A GAF score of 35 was assigned.

Evaluations by Dr. J.L. in November 2004 and February 2005 
were negative for current hallucinations, delusions, or 
suicidal or homicidal ideation.  The veteran was described as 
cooperative, in normal dress, with a linear thought process 
and fair judgment and insight.

November 2004 and December 2004 VA treatment records reveal 
somewhat improved symptoms.  The veteran reported reduced 
irritability and nightmares once a month.  He continued to be 
described as cooperative, with a logical thought process and 
fair judgment and insight.  The GAF score of 51 was 
continued.

The veteran's GAF score was reduced to 45 on May 2005 VA out-
patient treatment (OPT).  He was noted to have increased 
irritability.  Otherwise, his reported symptoms and 
presentation remained as previous reported.

The veteran began treatment with Dr. E.H., a private 
psychiatrist, in September 2005.  His reported symptoms and 
presentation consistent with what was previously reported 
except that he now reported panic attacks occurring three 
times per month.  A GAF score of 35 was assigned.

A November 2005 treatment report from Dr. E.H. revealed 
reported symptoms and presentation similar to the veteran's 
clinical history, except that he now no longer experiencing 
panic attacks.  A GAF score of 45 was assigned.

A VA outpatient treatment record dated in December 2005 
describes the veteran as employed and married.  He described 
his mood as "pretty good."  A GAF score of 45 was assigned.  

At a December 2006, VA examination the veteran reported that 
he had been on medical leave from his employment since June 
2005, and that he had applied for Social Security disability.  
It was indicated that he had stopped working due to coronary 
artery disease.  He was noted to have a startle reaction and 
a lot of avoidance.  His wife described him as very irritable 
and having poor sleep.  He also felt uncomfortable around 
people.

On reviewing the claims folder, the examiner noted the GAF 
scores reported on outpatient treatment.  The examiner 
commented that "it seems he was having a little bit of 
difficulty and was having to go out of work."  On mental 
status examination he was noted to exhibit some mild 
depression, mild psychomotor retardation and moderate 
anxiety.  He was not having panic attacks. His judgment was 
good.  The diagnosis was PTSD with a GAF of 48.

Dr. E.H. assigned a GAF score of 50 in February 2006, a score 
of 55 in May 2006, August 2006, November 2006, and a score of 
55 in June 2007.  The veteran's symptoms and presentation 
remained consistent with his past clinical history in each of 
these examinations.

A June 2007 VA cardiology examination notes indicated that 
the veteran was not working, but no explanation is provided 
as to why.

A July 2007 Vet Center report revealed consistent 
symptomology and noted that the veteran's employment position 
was changed to accommodate him following a heart attack in 
December 2002.

January 2008 VA OPT records noted that the veteran had 
recently underwent emergency surgery due to a ruptured 
appendix, which led to feelings of helplessness and other 
PTSD symptoms.  An assessment of chronic severe PTSD was 
made.

Analysis

The veteran has demonstrated consistent symptoms and GAF 
scores during his PTSD treatment from September 2003 through 
May 17, 2005.  At various times his GAF scores ranged between 
35 and 61, but have consistently remained between 45 and 55.  
Both his private psychiatrists and his treating VA 
psychiatrist have consistently found GAF scores in this range 
during this time period.

The veteran also displayed consistent symptomology.  He has 
consistently reported sleep disturbances, hypervigilance, 
irritability, and self-isolation.  He has consistently been 
described by his psychiatrists as having intact judgment and 
insight.  In 2003 the veteran reported employment, albeit 
with some past difficulties, with the same company for 28 
years.  He reported being married to his high school 
sweetheart and fathering four children with her.  There is no 
evidence of any deficiencies in the areas of work, family 
relations, judgment or thinking during this time period.

The veteran's symptoms approximate the criteria for a 50 
percent evaluation, but no more, from the date of initial 
filing through May 17, 2005. While all the criteria necessary 
for a 50 percent disability evaluation have not been met, he 
was generally assigned GAF scores that were in the low end of 
the moderate range.  The overall symptomatology more closely 
approximates that for a 50 percent disability evaluation.

Turning to the question of whether more than a 50 percent 
evaluation is warranted, the Board must consider whether 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood. Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001)

As discussed above, the veteran's symptoms clearly 
demonstrate that he suffers from a mood deficiency.  However, 
no evidence has been presented indicating that the veteran 
suffered from deficiencies in most areas of work, family 
relations, judgment or thinking during this time period.  He 
remained married without any reported difficulties and was 
maintaining gainful employment albeit with some difficulties.  
His judgment was found to be intact and he was not found to 
have symptoms indicative of deficiencies in thinking.  The 
veteran reported employment with the same company for 28 
years, was married, and has consistently been found to have 
intact judgment and thinking. 

Additionally, the veteran's GAF scores between 51 and 55 
suggest no more than moderate impairment.  See, DSM IV.

However, it appears from the record that the veteran's 
condition deteriorated after May 17, 2005, when his treating 
VA psychiatrist assigned a GAF score of 45 suggesting severe 
impairment with an inability to hold a job or maintain 
friendships.  DSM IV.  Indeed his most recent treatment 
record shows severe chronic PTSD.  Most of the GAF scores 
since May 17, 2005 have been indicative of an inability to 
work or maintain friendships.

The record shows that the veteran is no longer employed, 
although the reason for this unemployment is somewhat 
unclear.  While the veteran has continued to reside with his 
wife, she has reported that he is extremely irritable and she 
had to be extremely careful in here dealings with the 
veteran.  His records indicate that he avoids social 
situations and is socially isolated.

Given his GAF scores and current unemployability, the 
evidence is in favor of a finding that PTSD causes total 
occupational impairment.  While total social impairment has 
not been demonstrated, the significant social impairment with 
the total occupational impairment approximates the criteria 
for a 100 percent rating.  The Board concludes that his 
disability has approximated the criteria for a 100 percent 
rating since May 17, 2005. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2007).

Extraschedular Consideration

The Board has also considered entitlement to an 
extraschedular evaluation for the period prior to May 17, 
2005, but application of extraschedular provisions are not 
warranted in this case.  38 C.F.R. § 3.321(b).  There is no 
objective evidence that the veteran's service connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  There have been no periods of hospitalization for 
PTSD since the effective date of service connection. 
Moreover, there is no indication that PTSD caused marked 
interference with employment beyond that contemplated by the 
schedular evaluations.  In the absence of exceptional 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to an initial 50 percent rating evaluation, but 
no more, for PTSD from October 8, 2003 through May 17, 2005 
is granted.

Entitlement to an initial rating of 100 percent for PTSD, 
effective May 17, 2005 is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


